Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 20, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147059                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 147059
                                                                    COA: 308852
                                                                    Oakland CC: 2002-184901-FH
  BILLY JOE ENGLISH,
             Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 8, 2013 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals. The
  defendant’s delayed application was not untimely under MCR 7.205(F)(4) because, under
  the unique circumstances presented, it was reasonable for appointed appellate counsel to
  calculate the due date for the delayed application from the date he received official and
  final notice that the outstanding transcript did not exist. On remand, the Court of Appeals
  shall decide whether to grant, deny, or order other relief, in accordance with MCR
  7.205(D)(2).

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 20, 2013
           s1113
                                                                               Clerk